Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-147534 Commission on January 31, 2008 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. 1 [X] Post-Effective Amendment No. [ ] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on February 6, 2008, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING VUL-CV A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated February 6, 2008, to the Prospectus Dated February 6, 2008 This Supplement adds certain information to your Prospectus, dated February 6, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 18 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 146641 Page 1 of 2 February, 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 146641Page 2 of 2 February 2008 ING VUL-CV A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, instructions. LLC · Are subject to specified fees and charges. · Capital Research and Management The Policy Value Company · Is the sum of your holdings in the fixed account, the variable account and the · Columbia Management Advisors, LLC loan account. · Evergreen Investment Management · Has no guaranteed minimum value under the variable account. The value varies Company, LLC. with the value of the subaccounts you select. · Fidelity Management & Research Co. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Ibbotson Associates · Is subject to specified fees and charges including possible surrender charges. · ING Clarion Real Estate Securities L.P. Death Benefit Proceeds · ING Investment Management Advisors, · Are paid if your policy is in force when the insured person dies. B.V. · Are calculated under your choice of options: · ING Investment Management Co. Option 1  the base death benefit is the greater of the amount of base · J.P. Morgan Investment Management Inc. insurance coverage you have selected or your policy value multiplied by the · Julius Baer Investment Management, appropriate factor from the definition of life insurance factors described in LLC Appendix A; · Legg Mason Capital Management, Inc. Option 2  the base death benefit is the greater of the amount of base · Marsico Capital Management, LLC insurance coverage you have selected plus the policy value or your policy · Massachusetts Financial Services value multiplied by the appropriate factor from the definition of life insurance Company factors described in Appendix A; or · Morgan Stanley Investment Management, Option 3  the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus premiums paid minus withdrawals · Neuberger Berman, LLC taken or your policy value multiplied by the appropriate factor from the · Neuberger Berman Management Inc. definition of life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any outstanding · Pacific Investment Management loan and accrued loan interest, accelerated benefit lien and accrued lien interest Company LLC and unpaid fees and charges. · Pioneer Investment Management, Inc. · Are generally not subject to federal income tax if your policy continues to meet · T. Rowe Price Associates, Inc. the federal income tax definition of life insurance. · UBS Global Asset Management Sales Compensation (Americas) Inc. · We pay compensation to broker/dealers whose registered representatives sell the · Wells Capital Management, Inc. policy. See Distribution of the Policy , page 82 , for further information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the ING VUL-CV variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is February 6, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 56 The Policys Features and Benefits 3 Termination of Coverage 65 Factors You Should Consider Befor TAX CONSIDERATIONS 67 Purchasing a Policy 6 Tax Status of the Company 68 Fees and Charges 8 Tax Status of the Policy 68 THE COMPANY, THE VARIABLE Diversification and Investor Control Requirements 69 ACCOUNT AND THE FIXED ACCOUNT 15 Tax Treatment of Policy Death Benefits 69 Security Life of Denver Insurance Company 15 Distributions Other than Death Benefits 70 The Investment Options 17 Other Tax Matters 72 DETAILED INFORMATION ABOUT ADDITIONAL INFORMATION 75 THE POLICY 21 General Policy Provisions 75 Underwriting 22 Distribution of the Policy 82 Purchasing a Policy 23 Legal Proceedings 84 Fees and Charges 28 Financial Statements 85 Death Benefits 35 APPENDIX A A-1 Additional Insurance Benefits 42 APPENDIX B B-1 Policy Value 54 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 23 Policy Date 23 Fixed Account 3 Policy Value 54 Fixed Account Value 54 Segment or Coverage Segment 36 Loan Account 56 Surrender Value 5 Loan Account Value 56 Target Premium 25 Monthly Processing Date 30 Valuation Date 55 Net Premium 3 Variable Account 3 Net Policy Value 4 Variable Account Value 54 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING VUL-CV 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits The Policy · This prospectus describes our standard ING VUL-CV variable universal life insurance policy. The policy provides death benefits, policy values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. · If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 27. Premium Payments · You choose when to pay and how much to pay. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient See Premium premiums may cause your policy to lapse without value. Payments, page 24. · You cannot pay additional premiums after age 121. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Investment Options · You may allocate your net premiums to the subaccounts of Security Life Separate Account L1 (the variable account) and to our fixed account. See The Investment · The variable account is one of our separate accounts and consists of subaccounts that invest in Options, page 17. corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 3.00% per year on amounts allocated to the fixed account, and we may, in our sole discretion, credit interest in excess of this amount. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain states page 26. may allow more than ten days. The length of the free look period that applies in your state will be stated in your policy. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your policy value plus a refund of all fees and charges deducted. The free look refund that applies in your state will be stated in your policy. See Allocation of Net Premium, page 26, for details about how net premium will be allocated during the free look period. ING VUL-CV 3 Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 121, the amount of the death benefit will depend on which death benefit option is in See Death Benefits , effect when the insured person dies. page 35. · There are three death benefit options available under your policy: Option 1  the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Option 2  the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Option 3  the base death benefit is the greater of the amount of base insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 121, death benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 121 st birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We reduce the death benefit proceeds payable under any death benefit option by any outstanding loan and accrued loan interest, accelerated benefit lien and accrued lien interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Death Benefit · Your policy will not lapse as long as your policy value minus any loan account value and accrued Guarantees loan interest (the net policy value) is enough to pay the periodic fees and charges when due. · Even if your net policy value is not enough to pay theperiodic fees and charges, when due, the policy has two optional death benefit guarantee riders that can keep your policy from lapsing: See Death Benefit For issue ages 25-75, the 20-Year/Age 65 Death Benefit Guarantee Rider is an optional rider Guarantees, page 41. benefit that may be available, but only when you apply for the policy. If you select this rider, your policy and any Adjustable Term Insurance Rider coverage is guaranteed not to lapse for the greater of 20 years or to age 65 provided: - Your cumulative premium payments minus any partial withdrawals and any outstanding loan amount and accrued loan interest are at least equal to the sum of the 20-Year/Age 65 death benefit guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. For issue ages 25-75, the Lifetime Death Benefit Guarantee Rider is an optional rider benefit that may be available, but only when you apply for the policy. If you select this rider, your policy and any Adjustable Term Insurance Rider coverage is guaranteed not to lapse for the lifetime of the insured person provided: - Your cumulative premium payments minus any partial withdrawals and any outstanding loan amount and accrued loan interest are at least equal to the sum of the lifetime death benefit guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. · There is a separate monthly charge for each of these riders. · The death benefit guarantee riders are subject to state approval and may not be available in some states. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , Rider benefits that automatically come with your policy. page 42. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account. Transfers are, however, subject to limits, conditions and restrictions that we or See Transfers, page 58. the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 60. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. ING VUL-CV 4 Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 58. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 59. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys surrender value. · A loan must be at least $100 and is generally limited to your surrender value less the See Loans, page 56. periodic fees and charges to your next policy anniversary (or periodic fees and charges for the next 13 months if you take a loan within the 30-day period before your next policy anniversary). · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years one through five and at an annual rate of 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policys death benefit proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100 and may not exceed the amount which leaves See Partial your surrender value less than $500. Withdrawals, · We charge a fee of $10 for each partial withdrawal. page 64. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time after the free look period while the insured person is alive. See Surrender, · Your surrender value is your policy value minus any surrender charge and your outstanding page 65. loan amount and accrued loan interest. · Surrender charges apply for the first ten years of each segment of base insurance coverage. The surrender charge rates shown are for the first through third segment years. Surrender charge rates generally decline beginning in the fourth segment year and reach zero beginning in the eleventh segment year. · Surrender charge rates vary by the insured persons age at the time each base insurance coverage segment is established and gender. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. ING VUL-CV 5 Reinstatement · You may reinstate your policy and riders (other than the death benefit guarantee riders or Guaranteed Minimum Accumulation Benefit Rider) within five years of lapse if you still See Reinstatement, own the policy and did not surrender it and the insured person is still insurable. page 67. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued loan interest to the date of the lapse unless directed otherwise. · When we reinstate your policy, we reinstate the surrender charges for the amount and time remaining when your policy lapsed. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the subaccounts of the variable account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing policy. · You should purchase a policy only if you intend and have the financial capability to keep policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge may exceed the policy value because surrender charge may be more than the cumulative premiums minus policy fees and charges See Fees and Charges , Therefore, you should purchase a policy only if you intend and have the financial capability page 28. to keep the policy in force for a substantial period of time. · The policys fees and charges reflect the costs associated with its features and benefits, services we render, the expenses we expect to incur and the risks we assume under policy. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features benefits and the available services have to you, given your particular circumstances, with fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on monthly processing date: See Lapse, page 66. A death benefit guarantee is not in effect; and Your net policy value is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your net policy value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing an existing life insurance policy(ies) and/or annuity contract(s) with policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy, page 22. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. ING VUL-CV 6 Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 17. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or may not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the fixed account: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a See TAX life insurance contract. We believe it is reasonable to conclude that the policy will qualify as CONSIDERATIONS, a life insurance contract. page 67. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage; Partial withdrawals; Loans; Surrender; Lapse; and Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for base insurance coverage Policy , page 82. than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. ING VUL-CV 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment, take a partial withdrawal, surrender your policy, request an excess illustration or exercise the Accelerated Benefit Rider or Overloan Lapse Protection Rider benefit. See Transaction Fees and Charges, page 28. Charge When Deducted Amount Deducted Premium Expense · Deducted when you make · 9.00% of premium up to target premium and 6.00% of Charge a premium payment. premium in excess of target premium in segment year 1, and lower thereafter. Partial Withdrawal · Deducted when you take · Fee a partial withdrawal. Surrender Charge 1 · Deducted during the first · Minimum Rates per $1,000 of base insurance coverage  ten segment years when you surrender your · Maximum Rates per $1,000 of base insurance coverage  policy, decrease your base insurance coverage, take a partial withdrawal · Rates for a representative insured person per $1,000 of base which decreases your insurance coverage  base insurance coverage or allow your policy to The representative insured person is a male age 45. lapse. Excess Illustration · Deducted each time you · $25  maximum. Fee request an illustration · $0  current. after the first each policy year. Accelerated · On the date the · $300 per acceleration request. Benefit Rider acceleration request is Administrative processed. Charge Overloan Lapse · On the monthly · 3.50% of the policy value. 2 Protection Rider processing date on or Charge next following the date we receive your request to exercise this riders benefit. 1 The surrender charge rates shown are for the first through third segment years. Surrender charge rates generally decline beginning in the fourth segment year and reach zero beginning in the 11th segment year. The rates that apply to you vary by the insured persons age at the time each base insurance coverage segment is established and gender. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. 2 Your policy value is the sum of your holdings in the fixed account, the variable account and the loan account. ING VUL-CV 8 Periodic Fees and Charges. The following table describes the fees and charges deducted each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 30. Charge When Deducted Amount Deducted Cost of Insurance · On the monthly · Minimum Rates per $1,000 of base insurance coverage  Charge 3 processing date. $0.02  guaranteed. $0.01  current. · Maximum Rates per $1,000 of base insurance coverage  $15.64  guaranteed. $11.01  current. · Rates for a representative insured person per $1,000 of base insurance coverage  $0.22  guaranteed. $0.08  current. The representative insured person is a male, age 45 in the preferred no tobacco risk class and fully underwritten. Mortality & · On the monthly · Percentage of policy value invested in the variable account  Expense Risk processing date. 0.025% (0.30% on an annual basis)  guaranteed. Charge 4 0.00%  current. Policy Charge 5 · On the monthly · $30 per month in all policy years  guaranteed. processing date. · $30 per month in policy years 15 and lower thereafter  current. Administrative · On the monthly · Minimum Rates per $1,000 of base insurance coverage  Charge 6 processing date. $0.03. · Maximum Rates per $1,000 of base insurance coverage  $3.85. · Rates for a representative insured person per $1,000 of base insurance coverage  $0.24. The representative insured person is male, age 45 in the preferred no tobacco risk class and fully underwritten. Loan Interest · Accrues daily but is · 3.75% per annum of the amount held in the loan account in policy Charge due in arrears on years 15, and lower thereafter. each policy anniversary. 3 The minimum and maximum rates shown are for a fully underwritten policy for an insured person in the standard risk class. The cost of insurance rates shown are for the first policy year. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates that apply to you depend on the insured persons age, gender, policy duration, underwriting type and risk class and generally increase each year after the first segment year. Different cost of insurance rates will apply to each segment of base insurance coverage. A segment or coverage segment is a block of insurance coverage. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. The guaranteed maximum cost of insurance rates for an insured person in the substandard risk class is $83.33 per $1,000 of base insurance coverage. 4 The monthly mortality and expense risk charge rate has been rounded to the nearest one hundredth of one percent. Consequently, the actual rates are either more or less than these rounded rates. See Mortality and Expense Risk Charge, page 30, for the monthly rate without rounding. 5 The policy charge varies based on the amount of base insurance coverage and underwriting type. The current Policy Charge also varies based on policy duration. The current monthly Policy Charge shown is for fully underwritten policies with at least $100,000 in base insurance coverage. It remains level for the first five policy years and decreases thereafter. For regular guaranteed issue policies with at least $100,000 in base insurance coverage, the current Policy Charge is $30 per month during the first ten policy years and decreases thereafter. For select guaranteed or simplified issue policies with at least $100,000 in base insurance coverage, the current Policy Charge is $30 per month during the first five policy years and decreases thereafter. See Policy Charge, page 30, for more detail about the policy charge rates. 6 The minimum and maximum rates shown are for a fully underwritten policy for an insured person in the standard risk class. The administrative charge rates shown are for the first policy year. The rates that apply to you depend on the insured persons age, gender, underwriting type and risk class and generally decrease each year after the fifth segment year. The rates shown have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates for the representative insured person listed above may be more or less than you will pay and you should contact your agent/registered representative for information about the rates that apply to you. ING VUL-CV 9 Optional Rider Fees and Charges. The following tables describe the charges deducted each month on the monthly processing date for each of the optional rider benefits. See Optional Rider Fees and Charges, page 32. 20-Year/Age 65 Death Benefit Guarantee Rider Charge When Deducted Amount Deducted 20-Year/Age 65 · Deducted on each · Minimum Rates per $1,000 of guaranteed coverage  Death Benefit monthly processing date Guarantee Rider during the guarantee · Maximum Rates per $1,000 of guaranteed coverage  Charge 7 period. · Rates for a representative insured person per $1,000 of guaranteed coverage  The representative insured person is age 45. Additional Insured Rider Charge When Deducted Amount Deducted Additional Insured · Deducted on each · Minimum Rates per $1,000 of rider benefit  Rider Charge 8 monthly processing date. $0.02  guaranteed. $0.01  current. · Maximum Rates per $1,000 of rider benefit  $11.67  guaranteed. $10.59  current. · Rates for a representative insured person per $1,000 of rider benefit  $0.14  guaranteed. $0.14  current. The representative insured person is female age 45 in the preferred no tobacco risk class and fully underwritten. 7 The rates for this guarantee depends on the insured persons age at issue. The minimum rate and the representative rate for the 20- year/Age 65 Death Benefit Guarantee Rider have been rounded up to the nearest penny, and the actual rates may be less than these rounded rates. The other rates stated have been rounded to the nearest penny, consequently, the actual rates may be more or less than these rounded rates. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. 8 The rates shown are for the first policy year. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates that apply to you depend on the additional insured persons age, gender, underwriting type and risk class and generally increase with age. The rates for the representative additional insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. The guaranteed maximum cost of insurance rates for an additional insured person in the substandard risk class is $83.33 per $1,000 of rider coverage. ING VUL-CV 10 Optional Rider Fees and Charges, continued. Adjustable Term Insurance Rider Charge When Deducted Amount Deducted Adjustable Term · On the monthly · Minimum Rates per $1,000 of rider benefit  Insurance Rider processing date. $0.02  guaranteed. Cost of Insurance $0.01  current. Charge 9 · Maximum Rates per $1,000 of rider benefit  $19.55  guaranteed. $10.09  current. · Rates for a representative insured person per $1,000 of rider benefit  $0.28  guaranteed. $0.05  current. The representative insured person is a male age 45 in the preferred no tobacco risk class and fully underwritten. Adjustable Term · On the monthly · Minimum Rates per $1,000 of the difference between base Insurance Rider processing date. coverage and total coverage  Administrative $0.01. Charge 10 · Maximum Rates per $1,000 of the difference between base coverage and total coverage  $2.73. · Rates for a representative insured person per $1,000 of the difference between base coverage and total coverage  $0.15. The representative insured person is a male age 45 in the preferred no tobacco risk class and fully underwritten. Guaranteed Minimum Accumulation Benefit Rider Charge When Deducted Amount Deducted Guaranteed · Deducted on each · 0.10% (1.15% on an annual basis) of the minimum Minimum monthly processing date accumulation value. 11 Accumulation during the guarantee Benefit Rider period. Charge 9 The minimum and maximum rates shown are for a fully underwritten policy for an insured person in the standard risk class. The rates shown are for the first policy year. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates that apply to you depend on the insured persons age, gender, policy duration, underwriting type and risk class and generally increase each year after the first segment year. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. The guaranteed maximum cost of insurance rates for an insured person in the substandard risk class is $83.33 per $1,000 of rider coverage. 10 The minimum and maximum rates shown are for a fully underwritten policy for an insured person in the standard risk class. The rates shown are for the first policy year. The rates that apply to you depend on the insured persons gender, underwriting type and risk class and generally decrease after the fifth segment year. The rates shown have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates for the representative insured person listed above may be more or less than you will pay and you should contact your agent/registered representative for information about the rates that apply to you. 11 The minimum accumulation value equals the sum of all premium payments we have received for the policy and attached riders minus all partial withdrawals and all fees and charges deducted from your policy value (or that may have been waived under the provisions of the policy or another rider), with the result accrued at an annual interest rate that may vary by policy year. The monthly percentage shown has been rounded up to the nearest tenth of one percent and the actual percentage charged is lower than this rounded amount. See Guaranteed Minimum Accumulation Benefit Rider, page 47, for more detail about the features and benefits of and charge for this rider, (including the unrounded monthly amount of the charge). ING VUL-CV 11 Optional Rider Fees and Charges, continued. Lifetime Death Benefit Guarantee Rider Charge When Deducted Amount Deducted Lifetime Death · Deducted on each · Minimum Rates per $1,000 of guaranteed coverage  Benefit Guarantee monthly processing date Rider Charge 12 during the guarantee · Maximum Rates per $1,000 of guaranteed coverage  period. · Rates for a representative insured person per $1,000 of guaranteed coverage  The representative insured person is age 45. Waiver of Cost of Insurance Rider Charge When Deducted Amount Deducted Waiver of Cost of · Deducted on each · Minimum Rates per $100 of rider coverage  Insurance Rider monthly processing date. Rider Charge 13 · Maximum Rates per $100 of rider coverage  · Rates for a representative insured person per $100 of rider coverage  $8.43. The representative insured person is age 45. Waiver of Specified Premium Rider Charge When Deducted Amount Deducted Waiver of Specified · Deducted on each · Minimum Rates per $100 of rider coverage  Premium Rider monthly processing date. Charge 13 · Maximum Rates per $100 of rider coverage  · Rates for a representative insured person per $100 of rider coverage  $3.90. The representative insured person is a male age 45 and fully underwritten. 12 The rates for this guarantee depends on the insured persons age at issue. The rates for the Lifetime Death Benefit Guarantee Rider have been rounded to the nearest penny, and the actual rates may be more or less than these rounded rates. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. 13 The minimum rates and rates for a representative insured shown are for the first policy year. The rates for a particular rider depend on various factors that may include the insured persons age, gender, policy duration and/or underwriting type. Rates generally increase each year after the first policy year. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you . ING VUL-CV 12 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 33. Minimum Maximum Total Gross Annual Fund Expenses 14 (deducted from fund assets) 0.27% 1.93% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees.
